Order entered September 3, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-15-00147-CR

                             ROBERT EARL MARZETT, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-83797-2014

                                           ORDER
       On August 31, 2015, the Court ordered appellant to file his brief in this appeal within

fifteen days. The Court, however, had received appellant’s brief at the same time it received the

brief in cause no. 05-15-00148-CR. The brief in 05-15-00147-CR, however, was inadvertently

not docketed. Accordingly, we VACATE the August 31, 2015 order. Appellant’s brief is

considered properly filed.

                                                     /s/   ADA BROWN
                                                           JUSTICE